—In an action, inter alia, to recover damages for personal injuries and wrongful death, the defendant appeals from an order of the Supreme Court, Nassau County (Murphy, J), dated December 19, 1995, which denied its motion pursuant to Railroad Law § 83 for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
*524We agree with the trial court that there are issues of fact which preclude the granting of summary judgment (see, CPLR 3212 [b]). Bracken, J. P., Copertino, Joy, Florio and McGinity, JJ., concur.